DETAILED ACTION
Claims 1-8 were rejected in the Office Action mailed 05/04/2022. 
Applicant filed an after final amendment, amended claim 1, and cancelled claims 2-3 on 06/21/2022, which was not entered on 07/13/2022. 
Applicant filed a request for continued examination on 07/26/2022. 
Claims 1 and 4-8 are pending. 
Claims 1 and 4-8 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
While there is support in the specification for the recitation of “a polyacetal fiber comprising 0.07 to 0.25 parts by mass of an inorganic filler….”, there is no support in the specification for the recitation of “a polyacetal fiber consisting of 0.07 to 0.25 parts by mass of an inorganic filler…” in claim 1. Applicant’s specification states the polyacetal fiber is open to additives. Paragraph [0061].  Further, each of the examples in the specification states the polyacetal fiber comprises an additive and melamine in addition to the inorganic filler. Paragraphs [0083] and [0086-0092]. There is no support in the specification limiting the polyacetal fiber to consist of the polyacetal resin and the inorganic filler. 
Regarding dependent claims 4-8, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zierer et al. (US 2006/0154060) (Zierer) in view of Kamata et al. (JP 2008109990A) (Kamata). 
Regarding claim 1
Zierer teaches polyoxymethylene fibers having a melt flow index of 0.3 to 30 g/10 min. The polyoxymethylene fibers include talc as an additive in an amount from 0.2 to 30% by weight. See, e.g., abstract and paragraphs [0014], [0029], [0056-0057], and [0062]. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Given Zierer does not require additional components, it is clear the polyoxymethylene fiber consists of the polyoxymethylene resin and talc additive. 
	Zierer does not explicitly teach the diameter of the talc additive. 
	With respect to the difference, Kamata teaches a bristle material for cosmetic brushes comprising talc powder having an average particle size of 0.5 to 1.0 microns. If the average particle size is less than 0.5 microns, the bristle material cannot be equivalent to animal hair in terms of scraping, holding, and transferability. If the average particle size is greater than 1.0 microns, the texture is poor and sufficient strength of the bristles cannot be ensured. See, e.g., abstract and paragraphs [0008-0010], [0013], [0022], [0030].
	Kamata and Zierer are analogous art as they are both drawn to filaments for cosmetic brushes.
	In light of the motivation as provided by Kamata, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use talc powder having an average particle size of 0.5 to 1.0 microns as the talc additive of Zierer, as Kamata teaches talc of this size improves texture and ensure sufficient strength, scraping, holding, and transferability, and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
	
Regarding claim 4
Zierer further teaches the fibers of present invention are in the form of multifilaments. Paragraph [0051]. 

Regarding claim 5
Zierer further teaches the fibers of present invention are in the form of multifilaments. The fibers have a thickness of 90 to 40,500 denier. Paragraph [0051-0052]. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

	
Claims 6-8 are, and claim 5 is alternatively, rejected under 35 U.S.C. 103 as being unpatentable over Zierer et al. (US 2006/0154060) (Zierer) in view of Kamata et al. (JP 2008109990A) (Kamata), as applied in claim 4 above, and further in view of  Kaiko et al. (JP 2017023570A) (Kaiko). 
Regarding claims 5-8
Zierer in view of Kamata teaches all of the limitations of claim 4 above, however does not explicitly teach the number of monofilaments constituting the multifilament or the thickness of the monofilaments. Zierer further teaches the polyoxymethylene fibers are used in the form of bristles for cosmetic brushes. Paragraph [0062]. 
With respect to the difference, Kaiko teaches a mascara brush comprising a woven or knitted fabric. The woven or knitted fabric comprises loops rising from the surface. The thread forming the loop is a multifilament thread having a total fineness of 135 to 315 denier consisting of 3 to 15 filaments. See, e.g., abstract and paragraphs [0007-0009] and [0065]. Therefore, the single monofilament possesses a fineness of 9 to 105 denier (135/15 = 9; 315/3 = 105). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
	Kaiko and Zierer in view of Kamata are analogous art as they are both drawn to filaments for cosmetic brushes. 
	In light of the disclosure provided by Kaiko, it therefore would have been obvious to one of ordinary skill before the effective filing date of the invention to form a knitted or woven fabric comprising loops formed from a multifilament thread having a total fineness of 135 to 315 denier consisting of 3 to 15 filaments using the multifilament of Zierer in view of Kamata, in order to form a cosmetic brush with predictable success, and thereby arrive at the claimed invention. 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US 2011/0028631) in view of Eibeck et al. (US 2008/0045668) (Eibeck) and Matsuoka et al. (JP 2002105756A) (Matsuoka). 
Regarding claim 1
Lawson teaches a polyoxymethylene fiber comprising talc filler in an amount from 0 to 50 weight percent. See, e.g., abstract and paragraphs [0036], [0056], and [0068]. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). 
Lawson does not explicitly teach the average particle size of the talc (A) or the melt flow index of the polyacetal fiber (B). 

With respect to the difference, Eibeck (A) teaches a polyoxymethylene composition for the production of polyoxymethylene fibers. The polyoxymethylene fibers include a talc additive. Talc preferably has a particle size of less than 20 microns. See, e.g., abstract, paragraphs [0001-0007], [01775-0176], and [0280], and claim 13. 
Eibeck and Lawson are analogous art as they are both drawn to polyoxymethylene fibers comprising talc additives. 
In light of the disclosure as provided by Eibeck, it therefore would have been obvious to one of ordinary skill in the art to use talc having a diameter of less than 20 micron as the talc in Lawson, in order to form a polyoxymethylene fiber including a talc additive with predictable success, and thereby arrive at the claimed invention. 

	
	With respect to the difference, Matsuoka (B) teaches a polyoxymethylene fiber having a melt index of 20 to 100 g / 10 minutes. As Matsuoka expressly teaches, if the melt index is lower than 20 g / 10 minutes, the spinning stress becomes large, thinning by traction cannot be performed, and the spinnability is deteriorated. If the melt index exceeds 100 g / 10 minutes, the fiber strength decreases. Paragraphs [0006-0007] and [0013]. 
Matsuoka and Lawson in view of Eibeck are analogous art as they are both drawn to polyacetal fibers for nonwoven fabrics. 
	In light of the motivation as provided by Matsuoka, it therefore would have been obvious to one of ordinary skill in the art to modify the polyacetal fiber of Lawson in view of Eibeck to possess a melt flow rate of 20 to 100 g / 10 minutes, in view of spinnability and fiber strength, and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

 Response to Arguments
In view of the amendments to the claims and the remarks on page 5 filed 06/21/2022, the previous 35 U.S.C. 103 rejections are withdrawn.
 
In view of the amendments and after further search and consideration, a new set of rejections is set forth above. The amendment necessitates a new 35 U.S.C. 112(a) rejection. 

Applicant's arguments with respect to superior and unexpected results have been fully considered but they are not persuasive, as set forth below. 

Applicant argues independent claim 1 is commensurate in scope with Examples 1-8 in Table 1 of the present application. The superior and unexpected results demonstrated by Examples 1-8 include increased maximum tensile, decreased appearance unevenness, and decreased filament breakage frequency. Applicant further argues Ito attains decreased fiber breaking due to the presence of a fatty acid metal salt. The present invention does not contain any fatty acid metal salt because claim 1 is amended to recite “[a] polyacetal fiber, consisting of 0.07 to 0.25 parts by mass of an inorganic filler” (emphasis added). 
The Examiner respectfully disagrees. While Examples 1-8 do not contain any fatty acid metal salt, Examples 1-8 are not representative of a polyacetal fiber consisting of an inorganic filler (emphasis added). Paragraphs [0084] and [0086-0092] of the specification states Examples 1-8 are drawn to a polyacetal fiber including additives, Irganox and melamine, in addition to the inorganic filler. The transitional phrase “consisting of” excludes any component not specified in the claim. As claim 1 excludes Irganox and melamine from the claim, claim 1 cannot be commensurate in scope with Examples 1-8. 
Claim 1 broadly claims the polyacetal fiber consists of 0.07 to 0.25 parts by mass of talc or mica with respect to 100 parts by mass of a polyacetal resin. The only example that includes mica is Example 6. Example 6 includes mica in an amount of 0.08 parts by mass with an average particle diameter of 5.4 microns. The showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). The singular example of mica does not show unexpected results over the entire claimed range of amount of mica included in the polyacetal fiber or the average particle size of mica. Further, claim 1 broadly reciting the inorganic filler is mica, present in the fiber in an amount of 0.07 to 0.25 parts my mass of the polyacetal resin, and the mica possesses a primary average particle size of 0.7 to 5.4 micron, is not commensurate in scope with the singular example of a polyacetal fiber comprising 0.08 parts by mas of mica possessing a particle size of 5.4 microns.  
In addition, claim 1 broadly claims talc possesses a primary average particle size of 0.7 to 5.4 microns. The examples comprising talc possess a primary average particle size of 4.8 microns at most. The showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Therefore, claim 1 is not commensurate in scope with Examples 1-8 of the specification. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789